833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Edward WILLIAMS, Plaintiff-Appellant,v.Gene BARKSDALE, Sheriff, et al., Defendants-Appellees.
No. 87-5692.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1987.

Before KRUPANSKY and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the judgment of the district court was entered on June 1, 1987.  A Fed.R.Civ.P. 59(e) motion was served on June 6, 1987 and filed on June 8, 1987.  This motion was served within the ten day period prescribed by Fed.R.Civ.P. 59(e) as computed by Fed.R.Civ.P. 6(a), and tolled the appeals period.  Fed.R.App.P. 4(a)(4).  A notice of appeal was filed on June 15, 1987.  The Rule 59(e) motion was denied on June 18, 1987.  Plaintiff has filed no other notice of appeal.


3
This court does not have jurisdiction in this appeal.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59(e) motion "shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982);  Browder v. Director, Department of Corrections, 434 U.S. 257 (1978).


4
It is ORDERED that appeal number 87-5692 be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.